   8:21-cv-00083-RGK-PRSE Doc # 5 Filed: 03/08/21 Page 1 of 2 - Page ID # 17




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

AUSTIN EDWARD LIGHTFEATHER,

                     Plaintiff,                               8:21CV83

       vs.
                                                 MEMORANDUM AND ORDER
M.G.M. STUDIOS, TITLE WIND
TALKERS, and NICOLAS CAGE,
Actor,

                     Defendants.


        This matter is before the court on Plaintiff’s “Motions 1) File to Waive Leave
of In Forma Pauperis and 2) File to Waive Filing Fee” which he included with his
Complaint and was docketed as a motion for leave to proceed in forma pauperis.
(Filing 1, Part 2.) However, Plaintiff’s motion does not comply with the terms of 28
U.S.C. § 1915, the statute authorizing proceedings in forma pauperis. See 28 U.S.C.
§ 1915(a)(1) (requiring the plaintiff to submit “an affidavit that includes a statement
of all assets such prisoner possesses that the person is unable to pay such fees or give
security therefor”). Plaintiff has the choice of either submitting the $402.00 filing
and administrative fees to the clerk’s office or submitting a request to proceed in
forma pauperis that complies with 28 U.S.C. § 1915.1 Failure to take either action
within 30 days will result in the court dismissing this case without further notice to
Plaintiff.

      IT IS THEREFORE ORDERED that:

       1.    Plaintiff’s “Motions 1) File to Waive Leave of In Forma Pauperis and
2) File to Waive Filing Fee” construed as a request to proceed in forma pauperis
(Filing 1, Part 2), is denied without prejudice to reassertion in a motion to proceed
in forma pauperis that complies with 28 U.S.C. § 1915.
  8:21-cv-00083-RGK-PRSE Doc # 5 Filed: 03/08/21 Page 2 of 2 - Page ID # 18




      2.      Plaintiff is directed to submit the $402.00 fees to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take either
action will result in dismissal of this matter without further notice.

     3.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).

      4.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: April 7, 2021: Check for MIFP or
payment.

      Dated this 8th day of March, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
